Case: 1:16-cv-08637 Document #: 3700 Filed: 07/10/20 Page 1 of 6 PageID #:257136




                     UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

IN RE BROILER CHICKEN ANTITRUST             Civil Action No. 1:16-cv-08637
LITIGATION
                                            Judge Thomas M. Durkin

                                            Magistrate Judge Jeffrey T.
THIS DOCUMENT RELATES TO:                   Gilbert
   ALL DIRECT-ACTION PLAINTIFFS


                             JOINT STATUS REPORT

      Pursuant to this Court’s June 12, 2020 Order (Dkt. 3653), Direct-Action

Plaintiffs and Defendants met and conferred concerning the filing of a

consolidated complaint and a consolidated answer.

DAP Statement:

      DAPs will prepare and file a consolidated complaint by October 9, 2020.

Although DAPs have not yet determined the consolidated complaint’s precise

format, the pleading will include a compilation of all factual allegations made

by DAPs in their actions as informed by both existing pleadings and evidence

obtained in discovery reasonably in advance of the time of filing. The

consolidated complaint will also include a section for each DAP that identifies

(i) which factual allegations the DAP joins, (ii) a statement of the causes of

action asserted by the DAP, (iii) the Defendants against which the DAP asserts

those causes of action, and (iv) the DAP’s prayer for relief.



                                        1
Case: 1:16-cv-08637 Document #: 3700 Filed: 07/10/20 Page 2 of 6 PageID #:257137




      DAPs understand this Court’s direction to require inclusion of all

allegations and claims in a consolidated complaint to create a single repository

of pertinent factual allegations that conform to the evidence and on which the

Court and the parties may efficiently rely, without compromising any DAP’s

substantive or procedural rights. Likewise, each Defendant would file an

answer and defenses that are responsive to DAPs’ consolidated complaint,

without compromising any Defendant’s substantive or procedural rights. As

such, DAPs’ position is that their consolidated complaint should contain all of

the DAPs’ allegations and claims, informed by their existing pleadings,

developments in this civil case, and developments in the criminal case led by

the Department of Justice, an intervenor in this civil case. For some DAPs, this

may function as an amendment, involving addition of Defendants and claims.

DAPs object to Certain Defendants’ Motion to Exclude Bid-Rigging Claims,

referenced by Defendants below, and will respond to that motion on the

schedule set by the Court.

      Given Defendants’ position below, and the substantial amount of work

that will go into preparing the consolidated complaint, DAPs seek this Court’s

confirmation that it is permissible for DAPs to proceed as described above.




                                       2
Case: 1:16-cv-08637 Document #: 3700 Filed: 07/10/20 Page 3 of 6 PageID #:257138




Defendants’ Statement:

      The Court has ordered the DAPs to file a consolidated complaint. (Dkt.

3525, 3653). Defendants understand consolidation to mean combining in one

pleading the allegations and claims presently made by DAPs in each of their

operative complaints, subject to the below discussion of the Motion to Exclude.

Defendants disagree that this consolidated pleading should include the

addition of Defendants or claims, or otherwise materially alter the allegations

that have formed the basis for this litigation since 2016, in a disguised attempt

to amend long after the deadline for such amendments has passed. As the

Court is aware, Scheduling Orders 7 and 9 set an April 15, 2019 deadline to

amend for all DAPs with complaints filed before January 15, 2019. (Dkt. 1231,

1416.) Moreover, Rule 15(a)(1) allows for one amendment as of right 21 days

after Defendants answer the complaint or move to dismiss. Accordingly, for

nearly all DAPs, the deadline to amend either by rule or under the Court’s

Scheduling Orders has long passed.          Defendants believe that further

amendment would require leave of court under Rules 15(a)(2) and that any

motion to amend must meet the good cause standard of Rule 16(b)(4).

      Furthermore, for the reasons set forth by moving Defendants in Certain

Defendants’ Motion to Exclude Bid-Rigging Claims from the In Re Broilers

Consolidated Proceedings (Dkt. 3687, 3688), the consolidated complaint should

not include the new “small bird” bid-rigging allegations presently included by


                                       3
Case: 1:16-cv-08637 Document #: 3700 Filed: 07/10/20 Page 4 of 6 PageID #:257139




DAPs Boston Market Corp. (Boston Market Corp., v. Tyson Foods, Inc. et al.,

No. 1:20-cv-3450 (N.D. Ill. filed June 12, 2020)), Barbeque Integrated, Inc.

(Barbeque Integrated, Inc. v. Tyson Foods, Inc. et al., No. 1:20-cv-3454 (N.D. Ill.

filed June 12, 2020)), FIC Restaurants (FIC Restaurants, Inc. v. Tyson Foods,

Inc. et al., No. 1:20-cv- 3458 (N.D. Ill. filed June 12, 2020)), and The Johnny

Rockets Group, Inc. (The Johnny Rockets Group, Inc. v. Tyson Foods, Inc., et

al., No. 1:20-cv-3459 (N.D. Ill. filed June 12, 2020)) in their present complaints.

      DAPs request three months to prepare and file their consolidated

complaint. Until Defendants see the proposed consolidation, they are unable

to definitively state how they will respond to the pleading. If DAPs use the

consolidation order to add Defendants or materially amend their allegations

and claims, the Defendants will file a motion opposing such amendments

within 60 days of the DAP filing. If the consolidation is a true consolidation of

their existing claims, and does not include the Boston Market DAPs’ “bid

rigging” claims or other material amendment of the claims that have been at

issue since 2016, then Defendants will answer the consolidated complaint

within 90 days of its filing.

      Defendants object to DAPs’ request for the Court’s “confirmation.” If

DAPs require clarification of the Court’s orders, they should file an appropriate

motion. It is equally inappropriate for DAPs to ask Defendants to respond

definitively to hypotheticals, and untenable to ask Defendants to commit to


                                        4
Case: 1:16-cv-08637 Document #: 3700 Filed: 07/10/20 Page 5 of 6 PageID #:257140




answering a consolidated complaint while also insisting on carte blanche to

amend.

Dated:     July 10, 2020

BOIES SCHILLER FLEXNER LLP                 WEIL GOTSHAL & MANGES LLP

s/ Scott E. Gant                           s/ Carrie C. Mahan
Scott E. Gant                              Carrie C. Mahan (#459802)
1401 New York Avenue, NW                   Christopher J. Abbott (#1014487)
Washington, DC 20005                       2001 M Street N.W., Ste. 600
(202) 237-2727                             Washington, D.C. 20036
sgant@bsfllp.com                           (202) 682-7000
                                           carrie.mahan@weil.com
Attorney for Sysco & US Foods              christopher.abbott@weil.com
and Co-Liaison Counsel for DAPs,
on behalf of all DAPs                      Attorney for Pilgrim’s Pride and
                                           Liaison Counsel for Defendants,
SALVATORE PRESCOTT                         on behalf of all Defendants
PORTER & PORTER, PLLC

s/ Julie B. Porter
Julie B. Porter (#6243787)
1010 Davis Street
Evanston, IL 60201
(312) 283-5711
porter@sppplaw.com

Attorney for Ahold Delhaize USA
and Co-Liaison Counsel for DAPs,
on behalf of all DAPs




                                       5
Case: 1:16-cv-08637 Document #: 3700 Filed: 07/10/20 Page 6 of 6 PageID #:257141




                        CERTIFICATE OF SERVICE

       I hereby certify that on July 10, 2020, I electronically filed the foregoing
document with the Clerk of the Court using the Court’s CM/ECF system, which
will send notification of such filing to all counsel of record.

Dated:      July 10, 2020                          s/ Julie B. Porter
